Order entered February 4, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01324-CV

                         IN THE INTEREST OF D.D.A., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-03029

                                           ORDER
       Before the Court is appellant’s January 24, 2019 motion to supplement the record. We

GRANT the motion as follows. We ORDER Felicia Pitre, Dallas County District Clerk, to file,

by February 11, 2019, a supplemental clerk’s record containing the following four documents:

       1.     Motion for Leave filed with an Amended Motion to Modify Non-Parent
              Conservatorship - filed on July 21, 2017;

       2.     Motion for Leave filed with an Amended Motion for Child’s Testimony in
              Judge’s Chambers - filed on July 21, 2017;

       3.     Notice of Appeal of the Associate Judge’s Report - filed on July 27, 2017; and

       4.     Motion for Leave with an Amended Affidavit Supporting the Amended Motion to
              Modify Non-Parent Conservatorship - filed March 29, 2018.

We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all parties.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE